DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 20 has been renumbered 19.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “stress relief portion” in claim 1. Paragraph [0024] of the specification of the application point towards more structure as defining the stress relief portion (60) as the curved outer sidewalls (62) of the fastener head housing. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (US 6351962 B1) in view of Csik et al. (US 8353649 B2) and Saitou (US 20150369273 A1).
Regarding claim 1, Mizutani teaches a heating, ventilation, and air conditioning (HVAC) case comprising (Column 4, lines 61-67):
a mount (Fig. 19, bracket 71) for mounting the HVAC case to a vehicle dash with a fastener 
(screw members 73);
a fastener housing defined by the mount for receiving the fastener therein, the fastener housing 
including (see annotated fig. 19 below)
	an aperture configured to receive a shank of the fastener (see annotated fig. 19 below).
	Mizutani fails to teach a head housing configured to receive a head of the fastener, the head housing including a locator portion configured to center the head in the head housing and a stress relief portion between the locator portion and the aperture.
Csik teaches of a fastener housing (Fig. 1, fastener receiver 102) that is configured to receive a fastener (Column 10, lines 12-16; Fig. 1, nut element 104, diverging walls 164/166) with curved side walls (Fig. 11, inside wall surfaces 132/134). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teaching of Csik to modify Mizutani to include a fastener housing that is configured to receive a fastener with curved side walls. Doing so provides an easy to assemble and manufacture fastening method (Column 1, lines 32-36). 
	Saitou teaches of a fastener housing (Fig. 6, nut housing 34) with a locator portion (Fig. 6, inclined guide surfaces 47/49, front and rear sidewalls 39/40) at the base of the fastener housing for 
Regarding claim 2, Mizutani as modified teaches the HVAC case of claim 1, and Mizutani further teaches wherein the HVAC case is an evaporator case (Column 4, lines 61-67).
Regarding claim 3, Mizutani as modified teaches the HVAC case of claim 1, and Mizutani further teaches wherein the fastener is a bolt (Fig. 19, screw members 73).
Regarding claim 4, Mizutani as modified teaches the HVAC case of claim 1, and Csik further teaches wherein a radial center of the aperture is aligned with a radial center of the head housing (see annotated fig. 1 below).
Regarding claim 5, Mizutani as modified teaches the HVAC case of claim 1, and Csik further teaches wherein the stress relief portion extends further from a radial center of the head housing than the locator portion (Fig. 2, inside wall surfaces 132/134, diverging walls 164/166). 
Regarding claim 6, Mizutani as modified teaches the HVAC case of claim 1, and Csik further teaches wherein the stress relief portion is a cutout (Fig. 11, side walls 138/140, inside side wall surfaces 132/134). 
Csik fails to teach wherein the stress relief portion is a radial cutout. 
Csik does teach that side walls of the fastening housing are complimentary to whatever shape 
the head of the fastener is (Column 12, lines 12-37). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Csik to have modified Mizutani as modified to include a complimentary stress relief 
Regarding claim 7, Mizutani as modified teaches the HVAC case of claim 1, and Csik further teaches wherein the stress relief portion includes a curved sidewall (Fig. 2, inside wall surfaces 132/134).
Regarding claim 8, Mizutani as modified teaches the HVAC case of claim 1, and Csik further teaches wherein the stress relief portion includes an outer radius (Fig. 2, inside wall surfaces 132/134).
Regarding claim 9, Mizutani as modified teaches the HVAC case of claim 8, and Csik further teaches wherein the stress relief portion of the head housing includes a planar sidewall extending from the outer radius to the aperture (see annotated fig. 2 below).
Regarding claim 10, Mizutani as modified teaches the HVAC case of claim 8, but Mizutani does not teach wherein a center of curvature of the outer radius is aligned with a locator sidewall of the locator portion. Csik further teaches where the distance between the two side walls can be substantially changed thus including the distance where the center of their curvature is aligned with a locator sidewall of the locator portion (Column 12, lines 55-59). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Csik to have modified Mizutani to alter the distances of the centers of curvature of the sidewalls to account for variations in fastener size (Column 10, lines 57-60) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II).
Regarding claim 11, Mizutani as modified teaches the HVAC case of claim 10, and Mizutani as modified further teaches wherein the head housing defines an edge between the locator portion and the stress relief portion. 
The invention as modified with Mizutani in view of Csik and Saitou would contain an edge 

Regarding claim 12, Mizutani as modified teaches the HVAC case of claim 1, and Saitou further teaches wherein the locator portion of the head housing is further configured to center the shank within the aperture (¶ [0039] and [0049]; Fig. 6, inclined guide surfaces 47/49, front and rear sidewalls 39/40).
Regarding claim 13, Mizutani teaches a heating, ventilation, and air conditioning (HVAC) case comprising (Column 4, lines 61-67):
a mount (Fig. 19, bracket 71) for mounting the HVAC case to a vehicle dash with a fastener 
(screw members 73);
a fastener housing defined by the mount for receiving the fastener therein, the fastener housing 
including (see annotated fig. 19 below)
an aperture configured to receive a shank of the fastener (see annotated fig. 19 below). 
Mizutani fails to teach a head housing configured to receive a head of the fastener, the head housing including a locator portion configured to center the head in the head housing and a stress relief portion between the locator portion and the aperture, a first outer sidewall of the stress relief portion is further from a center of the head housing than a second outer sidewall of the locator portion;
wherein a gap is defined between the first outer sidewall and the head of the fastener seated in the locator portion, the gap configured to reduce stress at the fastener housing.
Csik teaches of a fastener housing (Fig. 1, fastener receiver 102) that is configured to receive a 
fastener (Column 10, lines 12-16; Fig. 1, nut element 104, diverging walls 164/166) with curved side walls (Fig. 11, inside wall surfaces 132/134) and where there is a gap between the sidewalls and the fastener (see annotated fig. 2 below). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teaching of 
Saitou teaches of a fastener housing (Fig. 6, nut housing 34) with a locator portion (Fig. 6, inclined guide surfaces 47/49, front and rear sidewalls 39/40) at the base of the fastener housing for centering the fastener into the fastener housing (¶ [0036]). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mizutani to incorporate the teachings of Saitou to include a locator portion at the base of the housing below the stress relief portion. Doing so would allow for the fastener to be smoothly guided into the fastener and increase workability (¶ [0039] and [0049])
Regarding claim 14, Mizutani as modified teaches the HVAC case of claim 13, and Csik further teaches wherein the first outer sidewall of the stress relief portion is curved (Fig. 2, inside wall surfaces 132/134).
Regarding claim 15, Mizutani as modified teaches the HVAC case of claim 14, and Csik further teaches wherein the first outer sidewall is a cutout defined by the head housing (Fig. 11, side walls 138/140, inside side wall surfaces 132/134). 
Csik fails to teach wherein the stress relief portion is a radial cutout. 
Csik does teach that side walls of the fastening housing are complimentary to whatever shape 
the head of the fastener is (Column 12, lines 12-37). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Csik to have modified Mizutani as modified to include a complimentary stress relief portion to match the shape of the fastener head. Doing so would substantially engage the fastener in place and prevent or limit additional movement to a desired effect (Column 12, lines 38-41).
Regarding claim 16, Mizutani as modified teaches the HVAC case of claim 13, and but Mizutani as modified fails to teach wherein both the first outer sidewall and the second outer sidewall are circular.
Csik does teach that side walls of the fastening housing are complimentary to whatever shape the head of the fastener is (Column 12, lines 12-37). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Csik to have modified Mizutani as modified to include a sidewalls to match the shape of the fastener head. Doing so would substantially engage the fastener in place and prevent or limit additional movement to a desired effect (Column 12, lines 38-41).
Regarding claim 17, Mizutani as modified teaches the HVAC case of claim 13, and Csik further teaches wherein the head housing defines an edge between the first outer sidewall and the second outer sidewall (see annotated fig. 2 below).
Regarding claim 18, Mizutani as modified teaches the HVAC case of claim 13, and Saitou further teaches wherein the second outer sidewall extends at a right angle from a base of the locator portion (see annotated fig. 6 below).
Regarding claim 19, Mizutani as modified teaches the HVAC case of claim 18, Saitou further teaches further comprising a locator tab extending from the base of the locator portion (Fig. 6, guide ribs 43).
Saitou teaches of a fastener housing (Fig. 4, nut housing 34) comprising two guide ribs (Fig. 4, 
guide ribs 43). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Saitou to have modified Mizutani as modified to include guide portions for the fastener housing. Doing so would allow for the fastener to be smoothly inserted into the housing and to enhance its workability (¶ [0049]).

    PNG
    media_image1.png
    544
    522
    media_image1.png
    Greyscale

Annotated Fig. 19 of Mizutani

    PNG
    media_image2.png
    289
    621
    media_image2.png
    Greyscale

Annotated Fig. 1 of Csik

    PNG
    media_image3.png
    320
    606
    media_image3.png
    Greyscale

Annotated Fig. 2 of Csik 

    PNG
    media_image4.png
    686
    476
    media_image4.png
    Greyscale

Annotated Fig. 6 of Saitou
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

aperture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Th 8 AM - 6:30 PM EST, Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G./Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762